                   Case 21-10457   Doc 13-3   Filed 03/01/21   Page 1 of 3




                                       EXHIBIT C

                                         Budget




DOCS_DE:233051.5
                                                                            Case 21-10457                     Doc 13-3                Filed 03/01/21                     Page 2 of 3


MobiTV
DIP Cash Flow Forecast
03/01/21
(in thousands of USD)                 File BK on 3/1                                                                                                                                                               Exit BK
                                     March           March            March           March           March           April              April             April             April             May              May
Actual / Forecast                        Forecast        Forecast         Forecast        Forecast        Forecast          Forecast           Forecast          Forecast          Forecast        Forecast         Forecast             Total DIP
Week Beginning:                             3/1/2021         3/8/2021       3/15/2021       3/22/2021       3/29/2021           4/5/2021         4/12/2021         4/19/2021         4/26/2021         5/3/2021       5/10/2021
Operating Cash Flow
   Operating Cash Receipts           $            40 $              92 $           640 $              ‐ $            162 $             47 $            257 $            521 $            207 $             54 $               267    $           2,287
   Employee Costs                                (15)             (680)            (15)            (835)             (15)             (15)            (671)             (15)            (835)             (15)               (671)              (3,782)
   Telecom, Platform, & Circuit                    ‐              (418)              ‐                ‐               (8)            (418)               ‐                ‐               (8)            (418)                  ‐               (1,270)
   Contractors                                   (40)                ‐               ‐             (120)             (40)               ‐                ‐                ‐             (120)             (40)                  ‐                 (360)
   Data Center                                  (110)                ‐            (110)               ‐             (110)               ‐             (110)               ‐             (110)               ‐                (110)                (660)
   Rent                                         (106)                ‐               ‐                ‐             (106)               ‐                ‐                ‐             (106)               ‐                   ‐                 (318)
   Other                                         (35)              (77)            (35)             (35)            (135)             (77)             (35)             (35)            (135)             (77)                (35)                (710)
Subtotal ‐ Operations                $          (266) $         (1,083) $          480 $           (990) $          (253) $          (463) $          (559) $           471 $         (1,107) $          (496) $             (549)   $          (4,813)

Restructuring Disbursements
   Professional Fees                 $          (359) $           (560) $         (292) $          (856) $          (355) $          (351) $          (355) $          (347) $          (915) $          (352) $          (650)      $          (5,393)
   D&O Insurance                                (500)                ‐               ‐                ‐                ‐                ‐                ‐                ‐                ‐                ‐                ‐                    (500)
   KEIP / KERP Payments                            ‐                 ‐               ‐                ‐                ‐                ‐                ‐                ‐                ‐                ‐           (1,470)                 (1,470)
   Accrued PTO                                     ‐                 ‐               ‐                ‐                ‐                ‐                ‐                ‐                ‐                ‐           (1,535)                 (1,535)
   Critical Vendor Payments                        ‐              (500)              ‐                ‐             (500)               ‐                ‐                ‐                ‐                ‐                ‐                  (1,000)
   DIP Fees / Interest Payment                     ‐                 ‐               ‐                ‐                ‐                ‐                ‐                ‐                ‐                ‐             (242)                   (242)
Total Restructuring Disbursements    $          (859) $         (1,060) $         (292) $          (856) $          (855) $          (351) $          (355) $          (347) $          (915) $          (352) $        (3,896)      $         (10,140)

Net Cash Flow Prior to DIP Funding   $         (1,125) $        (2,143) $          188   $       (1,846) $        (1,108) $          (814) $          (914) $           124   $       (2,022) $          (848) $        (4,446)      $         (14,952)

DIP Funding
    Starting DIP Balance             $              ‐ $         3,768 $          3,768 $          5,426 $          5,426 $          7,348 $          7,348 $          8,261 $          8,261 $         11,130 $         11,130       $                 ‐
    Cash Balance Prior to DIP                  (1,125)            500              688              500             (608)             500             (414)             624           (1,398)             624           (3,822)
    Minimum Cash                                  500             500              500              500              500              500              500              500              500              500              500                     500
    DIP Funding                                 3,768               ‐            1,658                ‐            1,922                ‐              913                ‐            2,869                ‐            4,322                  15,452
Ending DIP Balance                   $          3,768 $         3,768 $          5,426 $          5,426 $          7,348 $          7,348 $          8,261 $          8,261 $         11,130 $         11,130 $         15,452       $          15,452

Cash Balance
   Beginning Cash                    $             ‐ $           2,643 $           500 $           2,346 $           500 $          1,314 $            500 $            500 $            624 $          1,472 $               624    $                 ‐
   Cash Flow, Net of DIP Activity              2,643            (2,143)          1,846            (1,846)            814             (814)              (0)             124              848             (848)               (124)                   500
Ending Cash Balance                  $         2,643 $             500 $         2,346 $             500 $         1,314 $            500 $            500 $            624 $          1,472 $            624 $               500    $               500
                                                                           Case 21-10457                           Doc 13-3                 Filed 03/01/21                       Page 3 of 3

                                                 / /               /   /               /   /               /   /                / /               /   /               /   /               /   /                / /              / /              /   /

MobiTV
DIP ‐ Professional Fees Forecast
03/01/21
(in thousands of USD)
                                        March              March              March               March               March               April              April               April               April               May              May
Week Beginning:                                 3/1/2021           3/8/2021           3/15/2021           3/22/2021           3/29/2021           4/5/2021           4/12/2021           4/19/2021           4/26/2021         5/3/2021         5/10/2021        Total
Professional Fees
      Pachulski, Stang, Ziehl & Jones              (150)               (150)               (150)               (150)              (150)               (150)               (150)               (150)              (150)            (150)              (150)   $           (1,650)
      FTI                                          (100)               (100)               (100)               (100)              (100)               (100)               (100)               (100)              (100)            (100)              (100)               (1,100)
      Fenwick & West                                (27)                (27)                (27)                (27)               (27)                (27)                (27)                (27)               (27)             (27)               (27)                 (300)
      Alston & Bird                                  ‐                   ‐                   ‐                 (200)                ‐                   ‐                   ‐                   ‐                (200)              ‐                (100)                 (500)
      MERU                                           ‐                   ‐                   ‐                 (100)                ‐                   ‐                   ‐                   ‐                (100)              ‐                 (50)                 (250)
      T‐Mobile Local Counsel                        (40)                 ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                  ‐                ‐                  ‐                    (40)
      McGuire Woods                                  ‐                 (150)                 ‐                 (150)                ‐                   ‐                   ‐                   ‐                (150)              ‐                 (75)                 (525)
      Carl Marks                                     ‐                 (100)                 ‐                 (100)                ‐                   ‐                   ‐                   ‐                (100)              ‐                 (50)                 (350)
      Richards, Layton & Finger                     (20)                 ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                  ‐                ‐                  ‐                    (20)
      UCC FA                                         ‐                   ‐                   ‐                   ‐                 (15)                (15)                (15)                (15)               (15)             (15)               (15)                 (105)
      UCC Counsel                                    ‐                   ‐                   ‐                   ‐                 (40)                (40)                (40)                (40)               (40)             (40)               (40)                 (280)
      Stretto                                       (11)                (11)                (11)                (11)               (11)                (11)                (11)                (11)               (11)             (11)               (11)                 (117)
      US Trustee                                    (12)                (22)                 (4)                (18)               (13)                 (9)                (12)                 (4)               (22)              (9)               (32)                 (156)
Total Professional Fees                 $          (359) $             (560) $             (292) $             (856) $            (355) $             (351) $             (355) $             (347) $            (915) $          (352) $            (650)   $           (5,393)
